United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
U.S. POSTAL SERVICE, WEST ALLIS POST
OFFICE, Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0639
Issued: October 7, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 16, 2021 appellant, through counsel, filed a timely appeal from a February 26,
2021 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the issuance of the February 26, 2021 decision, OWCP received additional
evidence. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition causally related to the accepted March 28, 2020 employment incident.
FACTUAL HISTORY
On April 20, 2020 appellant, then a 33-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on March 28, 2020 she developed stress while in the performance of
duty. She explained that she was verbally threatened with physical harm by a customer. Appellant
noted that the customer threatened to “kick her a** and send the dog on me.” She stopped work
on the date of injury.
OWCP, in an April 20, 2020 development letter, informed appellant that the evidence of
record was insufficient to establish her claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for completion. In a separate development letter of
even date, OWCP requested that the employing establishment comment on the accuracy of
appellant’s statements. It afforded both parties 30 days to submit the necessary evidence.
In response to OWCP’s development letter, the employing establishment submitted an
April 20, 2020 letter in which it challenged appellant’s claim based on a statement from L.C., a
supervisor/manager. It also contended that she did not complete her Form CA-1 until 17 days later
after being informed on the date of injury to provide a statement and to complete the claim form.
The employing establishment noted that appellant did not provide a written statement of the
alleged incident to management.
In an April 17, 2020 e-mail, L.C. controverted appellant’s claim, contending that she failed
to provide a statement and cooperate with the investigation regarding the alleged incident. She
noted that appellant initially related to a postal inspector that she was on her cell phone when she
and a customer exchanged words that led to an argument between them because the customer
overheard her comment that she was glad that he was getting his dog, but after she returned to the
office she placed complete blame on the customer, claiming that he threatened to let his dog loose
on her. L.C. related that employees were not allowed to use their cell phones while in the line of
duty except in an emergency, and that several customers had complained about appe llant being on
her cell phone.
By letter dated April 24, 2020, the employing establishment submitted a copy of the postal
inspector’s April 15, 2020 assault and threat specialty report, which indicated that appellant was
on her cell phone when she was involved in an argument with a customer who threatened her with
physical harm.
OWCP received a May 11, 2020 return-to-work report by Marcelle A. Bullard, a physician
assistant, who noted a date of injury as March 28, 2020, opined that appellant sustained workrelated verbal abuse from an adult, and advised that she may return to work without restrictions on
May 12, 2020.
In a May 19, 2020 return-to-work report, Dr. David M. Wehby, an attending Boardcertified family practitioner, noted a date of injury as March 28, 2020. He diagnosed verbal abuse
of adult and anxiety in acute stress reaction and opined that the diagnosed conditions were work
2

related. Dr. Wehby advised that appellant may return to work with restrictions as of the date of
his report.
By a June 3, 2020 decision, OWCP denied appellant’s emotional condition claim, finding
that the evidence of record was insufficient to establish the factual component of fact of injury. It
noted that she provided a vague description of the alleged March 28, 2020 employment incident.
OWCP concluded, therefore, that the requirements had not been met to establish an injury as
defined by FECA.
OWCP subsequently received an additional return-to-work report by Dr. Wehby dated
June 9, 2020. Dr. Wehby reiterated the date of injury as March 28, 2020, and his diagnoses of
verbal abuse of an adult and anxiety in acute stress reaction and opinion that the diagnosed
conditions were work related. He indicated that appellant may return to work with restrictions on
June 15, 2020.
On June 19, 2020 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review regarding the June 3, 2020 decision.
In a May 18, 2020 response to OWCP’s April 20, 2020 development letter, appellant again
attributed her emotional and physical conditions to the alleged March 28, 2020 work incident. She
listed employees who were aware of the alleged work incident. Appellant explained the delay in
filing her claim, noting that L.C. did not believe her and refused to give her a Form CA-1. She
noted that she had no prior emotional condition.
In an undated narrative statement, appellant noted that around 1:30 p.m. to 2:00 p.m. on
March 28, 2020 a man came out of his house talking “very crazy” and disrespectful to her. The
customer thought she had called him a profane name, which she denied. Appellant told him what
she had said about his dog while she was on her cell phone and the customer disliked her comment.
They both became upset and engaged in an argument. The customer physically threatened
appellant stating that he was going to let his dog loose on her. Following the incident, she returned
to the office shaking and an employee and a supervisor were on the telephone with L.C. who asked
her to immediately write a statement regarding the alleged incident. Appellant became upset
because she believed that no one cared about what had happened to her.
In an additional undated narrative statement, appellant noted her emotional and physical
reaction to L.C.’s refusal to provide her with a Form CA-1 or an authorization for examination
and/or treatment (Form CA-16) when she returned to work for only one hour on April 8, 2020 and
a full day on April 13, 2020.
Appellant submitted witness statements from her coworker and a union steward who
corroborated her account of L.C.’s refusal to provide her with a Form CA-1 and being involved in
a verbal altercation with a customer who threatened to let his dog loose on her while delivering
her route on March 28, 2020.
An oral hearing was held before an OWCP hearing representative on September 3, 2020.
Subsequently, OWCP received an October 27, 2020 progress note from Rebecca Bons,
Psy.D., a clinical psychologist, who reported appellant’s chief complaint of work-related anxiety
and stress. Ms. Bons diagnosed adjustment disorder with anxious mood.
3

By decision dated November 18, 2020, an OWCP hearing representative affirmed the
June 3, 2020 decision as modified. She accepted that the March 28, 2020 verbal and physical
altercation constituted a compensable employment factor, but denied appellant’s claim, finding
that the medical evidence of record was insufficient to establish that the accepted compensable
employment factor caused her diagnosed emotional conditions.
On November 30, 2020 appellant, through counsel, requested reconsideration and
submitted additional medical evidence.
In a November 19, 2020 report, Dr. Bons noted that appellant was under her care for
outpatient psychotherapy to resolve symptoms related to a signiﬁcant work stressor in which she
was verbally assaulted by an individual in the community. As a result of the incident, she exhibited
a stress reaction when presented with reminders of the situation. The stress reactions presented as
anxiety, fear, hypervigilance, and an array of physical symptoms (e.g., shakiness, increased heart
rate, heavy breathing, elevated stress response, and tearfulness). Dr. Bons related that stress
reactions occurred at varying levels, were typically triggered by reminders of an event, the body’s
reaction to a feared situation or one’s life perceived at risk, and could limit functioning. She
reported that appellant expressed concern that her anxiety and stress had increased since the
incident and limited her ability to perform her regular duties. Dr. Bons indicated that, through the
implementation of cognitive behavioral and supportive strategies, appellant was working to
decrease anxiety, depression, and stress reactions resulting from the incident.
In progress notes dated and signed November 20 and December 16, 2020, Dr. Bons
restated appellant’s chief complaint of work-related anxiety and stress. She diagnosed adjustment
disorder with mixed anxiety and depressed mood. Dr. Bons also diagnosed moderate adjustment
disorder with mixed disturbance.
OWCP also received physical therapy progress reports and daily notes dated from
December 1 through 30, 2020.
By decision dated February 26, 2021, OWCP denied modification of the November 18,
2020 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 4 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 5
To establish a claim for an emotional condition in the performance of duty, an employee
must submit: (1) factual evidence identifying employment factors or incidents alleged to have
4

Supra note 2.

5

M.H., Docket No. 19-0930 (issued June 17, 2020); Gary J. Watling, 52 ECAB 357 (2001).

4

caused or contributed to his or her condition; (2) medical evidence establishing that he or she has
an emotional or psychiatric disorder; and (3) rationalized medical opinion evidence establishing
that the identified compensable employment factors are causally related to his or her emotional
condition.6
A claimant has the burden of proof to establish by the weight of the reliable, probative, and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by employment factors.7 This burden includes the submission of a detailed
description of the employment factors or conditions which he or she believes caused or adversely
affected a condition for which compensation is claimed, and a rationalized medical opinion
relating the claimed condition to compensable employment factors.8
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.9
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant submitted progress notes dated October 27, November 20, and December 16,
2020 from Dr. Bons, a clinical psychologist, who diagnosed adjustment disorder with anxious
mood. In a November 19, 2020 report, Dr. Bons opined that appellant’s conditions were due to a
work-related verbal assault by an individual in the community. She noted that, as a result of the
incident, appellant exhibited a stress reaction when presented with reminders of the situation. The
stress reactions presented as anxiety, fear, hypervigilance, and an array of physical symptoms ( e.g.,
shakiness, increased heart rate, heavy breathing, elevated stress respon se, and tearfulness). Dr.
Bons related that stress reactions occurred at varying levels, were typically triggered by reminders
of an event, the body’s reaction to a feared situation or one’s life perceived at risk, and could limit
functioning. She reported that appellant expressed concern that her anxiety and stress had
increased since the incident and limited her ability to perform her regular duties. Dr. Bons
indicated that through the implementation of cognitive behavioral and supportive strategies
appellant was working to decrease anxiety, depression, and stress reactions resulting from the
incident.
The Board notes that, while Dr. Bons’ November 19, 2020 report is not completely
rationalized, it is consistent in indicating that appellant developed an employment-related
emotional condition and is not contradicted by any substantial medical or factual evidence of

6

R.B., Docket No. 19-0343 (issued February 14, 2020).

7

B.S., Docket No. 19-0378 (issued July 10, 2019); Pamela R. Rice, 38 ECAB 838 (1987).

8

P.B., Docket No. 17-1912 (issued December 28, 2018); Effie O. Morris, 44 ECAB 470 (1993).

9

D.M., Docket No. 20-0314 (issued June 30, 2020); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB
345 (1989).

5

record.10 While Dr. Bons’ opinion is not sufficient to meet appellant’s burden of proof to establish
her claim, it raises an uncontroverted inference between appellant’s emotional condition and the
compensable employment factor and, thus, is sufficient to require OWCP to further develop the
medical evidence.11
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence,12 to see that justice is done.13
On remand OWCP shall refer appellant to a specialist in the appropriate field of medicine,
together with the case record and a statement of accepted facts, for a rationalized opinion regarding
whether her emotional condition is causally related to the accepted compensable employment
factor of March 28, 2020. If the physician opines that the emotional condition is not causally
related to the accepted compensable employment factor, he or she must explain with rationale how
or why their opinion differs from that of Dr. Bons. Following this and such other further
development as OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

10

See T.D., Docket No. 21-0377 (issued August 25, 2021); E.J., Docket No. 09-1481 (issued February 19, 2010);
John J. Carlone, 41 ECAB 354 (1989).
11

Id.

12

K.P., Docket 18-0056 (issued January 27, 2020); A.P., Docket No. 17-0813 (issued January 3, 2018).

13

S.C., Docket No. 21-0637 (issued August 12, 2021); B.F., Docket No. 20-0990 (issued January 13, 2021); Y.D.,
Docket No. 19-1200 (issued April 6, 2020).

6

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2021 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: October 7, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

